PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/133,578
Filing Date: 17 Sep 2018
Appellant(s): Platzgummer et al.



__________________
Bryan K. Adams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/2/2021	
.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/1/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims. 
Claim(s) 1, 5, 7-11, 13, 15-16, 19 and 21 is/are rejected under 35 U.S.C. 103 as obvious over Masumoto (US 20160284509 A1).

(2) Response to Argument 
Appellant’s arguments/remarks, see Appeal Brief filed 8/2/2021, have been fully considered but they are not persuasive. 
Appellant’s states/argues, see Appeal Brief, pg(s). 9-10 (see also pg. 6), that: Accordingly, the concept of cluster areas would be properly interpreted as: (1) having a number of exposure positions that are each within a neighboring distance to another exposure position, the distance being smaller than the size of the image aperture generated on a target; and (2) being mutually separated by spaces free of exposure positions, that free space being double the neighboring distance. Such interpretation is fully illustrated in the specification as well in paragraph [0054]. … 
Such interpretation of cluster areas is inconsistent with the specification of the claimed invention as illustrated above and is outside the scope of, and inconsistent with, the teaching of Matsumoto.
Appellant’s argues, see Appeal Brief, pg(s). 11, that: The Matsumoto publication is completely silent regarding cluster areas and provides no description as to what would render any cluster area obvious, because the publication is not about cluster patterning. Rather, Matsumoto is about enlarging and reducing pattern sizes and utilizes Figs. 8A to 8H to illustrate 
Appellant’s argues, see Appeal Brief, pg(s). 11-12, that: However, the distance between the different boxes (1 and 2) is not larger than - therefore, not at least the double of - the distance between neighboring exposure positions within the cluster areas. In other words, the neighboring distance is not at least double as required within the defined concept of cluster areas. In fact, Fig 8B appears to have equal distance between exposure positions and the "imaginary" cluster areas. … 
However, as can be clearly seen in annotated Fig. 8G, the "possible cluster area(s)" are not separated from each other by spaces free of exposure positions as required in
claim 1. It is clearly evident that there are additional exposure positions within the space between the "possible cluster area(s)." Additionally, it would be impossible to create any "imaginary" line scenario in which the exposure positions of Matsumoto would fit within the required definition of a cluster area as defined in claim 1. Accordingly, such interpretation of the figures would not be obvious to one skilled in the art.
Appellant’s argues, see Appeal Brief, pg(s). 13, that: Furthermore, Matsumoto is silent on dimensions and scale. The Office fully admits that Matsumoto does not explicitly teach the limitation of cluster areas being separated by areas free of exposure that is "at least the double" of the neighboring distance. The Final Office Action merely states that the use of a controller would subsequently render the limitation of "at least the double" obvious because the controller could control the movement of the beams on the target area to generate the desired spacing.
Appellant’s argues, see Appeal Brief, pg(s). 15 (see also pg. 6), that: Drawings can be used to illustrate limitations in the claims. However, in accordance with Federal Circuit guidelines, the M.P.E.P states the "proportions of features in a drawing are not evidence of 
Matsumoto's silence regarding drawing dimensions renders the Matsumoto's teachings ambiguous. … 
Accordingly, any relative dimensions perceived from the features of Figs. 8A to 8H are to be considered of little value. In addition, the description of Figs. 8A to 8H does not provide any relative dimensions and thus there is no assurance that the perceived dimensions can be relied upon. Because of the lack of scale, dimensions, and descriptions, a person having ordinary skill in the art would find that relative pixel spacing within Figs. 8A to 8H to be ambiguous and thus would not teach or render obvious the dimensions of the "neighboring distance" and the width of the "spaces free of exposure" as recited in claim 1.
Appellant’s argues, see Appeal Brief, pg(s). 13, that:  Matsumoto is not directed towards the generation of a particular pattern on a target but rather the enlarging or reducing of patterns using the movement of the beams in the x and y directions.   … 
This is not consistent with the teachings of the claimed invention and the definition of the cluster areas - where the cluster areas are generated not by moving the beam to enlarge an image but rather to generate a specific image with a reduced number of exposure positions and therefore higher throughput.

In response to item(s) 2-3, and 4-6 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. See the Final Rejection, pgs. 8-13. Masumoto (US 20160284509 A1) discloses that the beam writing target (figs. 1 and 5; 101) is patterned by the beamlets (fig. 1, 20a-20e) (abstract).   Concerning item 4, claim 1 does not claim that the cluster areas have to be adjacent.  Also, the unexposed section (fig. 8g) white area (between exposed pixels (shaded squares) corresponding to annotated arrows between 
Masumoto (US 20160284509 A1) discloses para. [0055 Note For example, the size of the pixel region is preferably about 10 nm].  Pixels (fig. 5, 36) are about 10nm in size [0055], and pixels (36) are shown exposed at irradiation points 37a-37b in figs. 8a-8f.  Masumoto discloses various patterning examples shown in figs. 8a-8f. The patterns composed of pixel exposure points (37a-37d) are controllable and determined by controller (110).    
In fig. 8g the claimed “neighboring distance” is smaller (see fig. 8g for example) than a size of the images (37') (shaded squares) of apertures generated on the target, (fig. 8g, spaces between 37's is smaller than 37's); and the cluster areas (sub-area of 34's quadrants containing 37's) are separated from each other by spaces free of exposure positions (unexposed pixels 36) (fig. 8a-8h, unexposed areas (white background), exposure position areas 37's) (37's in 34, see [0065]) said spaces having a width (inherent), which is 
Masumoto fails to disclose all of claim 1’s limitations (specifically the “at least the double” limitation) as an irradiation pattern example contained in one figure.  But, figs. 8a, 8g and/or 8b disclose all of the limitations, but across different figures.  
See the annotated figs. 8, below.   The “spaces free of exposure positions” (white areas) in fig. 8b (between arbitrarily defined cluster areas, see annotated boxes) are double of the neighboring distance as shown in-between exposure points (shaded squares) of fig. 8g. 
	As stated in the Final Rejection, pgs. 9-13 of 12/1/2020, and repeated here:
“Given that Masumoto discloses a controller (110) for controlling the exposure pattern areas (figs. 8a-8g, 37’s) and their corresponding cluster areas (sub-area of 34’s quadrants containing 37’s) have controllable positions and spacings it is obvious that the controller (110) could control the beamlet (20a-20e) deflection so that the cluster areas (sub-area of 34’s which is at least the double of said neighboring distance (of fig. 8g between 37’s) along at least one direction within the exposure region (fig. 8a, unexposed areas (white background) are double the area of 37’s between 37’s in fig. 8g).
(Note cluster areas (sub-area of 34’s quadrants containing 37’s) are arbitrarily defined as containing 37’s and not unexposed areas).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the different exposure patterns (of figs. 8a and/or fig. 8b, and fig. 8g) of Masumoto, with spaces free of exposure positions, with said spaces having a width, which is at least the double (fig. 8a and/or fig. 8b , at least) of said neighboring distance (of between 37’s in fig. 8g) , to use by combining prior art exposure patterning according to known methods (as shown in fig. 8g and fig. 8a and/or fig. 8b) to yield predictable exposure pattern results.”


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In response to item(s) 3 and 7 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Masumoto (US 20160284509 A1) discloses that the beam writing target (figs. 1 and 5; 101) is patterned by the beamlets (fig. 1, 20a-20e) 
(1) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW SMYTH/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        
Conferees:
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881                                                                                                                                                                                                        

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.